PER CURIAM.
¶ 1. The court is equally divided on the question of whether the decision of the court of appeals, Phillips v. U.S. Bank National Association, 2010 WI App 35, 324 Wis. 2d 151, 781 N.W.2d 540, should be affirmed or reversed. Chief Justice SHIRLEY S. ABRAHAMSON, Justice ANN WALSH BRADLEY *640and Justice N. PATRICK CROOKS would affirm; Justice DAVID T. PROSSER, Justice PATIENCE DRAKE ROGGENSACK and Justice MICHAEL J. GABLEMAN would reverse. Justice ANNETTE K. ZIEGLER did not participate.
¶ 2. Accordingly, the decision of the court of appeals is affirmed.